Citation Nr: 1137312	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  96-42 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an October 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 30 percent disability rating for the Veteran's service-connected PTSD and denied entitlement to a TDIU.  

In on October 2001 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2005 Memorandum Decision and a June 2005 Judgment, the Court vacated and remanded the Board's October 2001 decision for further development consistent with the Memorandum Decision.  In November 2005 and in March 2009, the Board remanded the case for additional development; it is again before the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran contends that his service-connected PTSD is more severe than is reflected by his 30 percent disability rating, and that it therefore warrants a higher disability rating.  

When this case was remanded in the November 2005 remand, the Board instructed the RO to provide the Veteran with a VA psychological examination in order to determine the current nature and severity of his PTSD.  The Board notes that, in August 1990, he was sentenced to 25 years to life in prison.  The Veteran is currently incarcerated.  In statements dated in March and October 2007, the Medical Director of the Compensation and Pension service stated that she was unable to resolve the conflict between VA policy and Florida Department of Corrections policy with regard to examining the Veteran.  Pursuant to VA policy, restraints must be removed from a Veteran upon entry into the facility to avoid interference with medical treatment.  However, the policy of the Florida Department of Corrections is that restraints must remain in place and armed officers must remain with the Veteran during the examination.  The Veteran was not afforded a VA examination.

In its March 2009 remand, the Board noted that because of the Veteran's incarcerated status, the typical procedures for scheduling an examination would likely not be adequate in this case and that the Court has cautioned "those who adjudicate claims of incarcerated Veteran to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow Veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  

The Board then instructed the RO to take reasonable steps to attempt to schedule the Veteran for the examination in connection with the claim for an increased rating for his service-connected PTSD, noting that the VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated Veterans.  The manual instructs that, if the Veteran could not be escorted to a VA medical facility for examination by VHA personnel, he may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2010).  

On remand, the RO requested that the Veteran be provided with a VA examination; however, a March 31, 2011 notice in the Veteran's claims file simply noted the conflict between the VA policy and the policy of the Florida Department of Corrections, with regard to the removal or restraints from a Veteran upon entry into the facility.  The Veteran was not afforded a VA examination.

It does not appear that the RO investigated whether it was feasible to provide the Veteran with an examination at the prison by VHA personnel, prison medical providers at VA expense or fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2010).

In addition, the Veteran has provided a December 2010 statement in which he indicated that he had provided permission for his psychological counselor to speak with a VA examiner about his ongoing treatment.  The Board notes that there are some medical records from the Florida Department of Corrections showing treatment for the Veteran; however, these records do not reflect any information regarding his symptoms or treatment for his PTSD or any related psychiatric disorders.  As such, if the Veteran cannot be afforded a psychiatric examination at the prison by a VHA examiner, a prison medical provider or a fee-based provider contracted by the VA, the Board finds that the RO should determine whether a VA examiner could speak with his prison psychiatric counselor to attempt to obtain the current nature and severity of his service-connected PTSD. 

The Court has held that when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this regard, the Board notes that, in addition to his PTSD diagnosis, the Veteran has also been diagnosed with major depressive disorder and substance abuse.  In addition, the June 2000 VA examiner noted that it was difficult to say which of his symptoms were due to his service-connected PTSD, and which were due to his incarceration.  On remand, the VA examiner should determine whether it is possible to separate the symptomatology of his service-connected PTSD with his other psychological disorders.

With respect to the Veteran's TDIU claim, the Board notes that the Court held in Holland v. Brown, 6 Vet. App. 443 (1994), that a claim for a total disability rating based on individual unemployability due to a service-connected disability is "inextricably intertwined" with an increased rating claim on the same condition.  Thus, the Veteran's TDIU claim must be deferred pending the outcome of his claim seeking entitlement to an increased evaluation for his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must take all reasonable measures to schedule the Veteran for VA psychiatric examination.  The AOJ should determine whether it is feasible to provide the Veteran with an examination at the prison by VHA personnel, prison medical providers at VA expense or fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2010).  If an examination conducted at the prison is not feasible, the AOJ should have a VA psychiatric examiner contact the Veteran's prison psychiatric counselor, specified in his December 2010 statement, to obtain his treatment history and symptomatology, and to provide a report, to the extent possible, that adheres to the opinion request set out below.

The claims file, treatment records and this remand must be made available to the examiner for review of the pertinent evidence in connection with the examination/opinion, and the report should so indicate.  

The Veteran is service-connected for PTSD, but he has also been diagnosed with major depressive disorder and substance abuse, and the June 2000 examiner noted that some of his symptoms may be due to his incarceration.  Upon examination, the examiner should first provide diagnoses of any current psychiatric disorders and, if possible, indicate whether the Veteran has any psychiatric disorders that are separate and distinct from his PTSD.  The examiner should then assess the nature and severity of the Veteran's service-connected PTSD in accordance with the latest AMIE worksheet for rating psychiatric disorders. 

The examiner should give detailed clinical findings of the symptomatology attributable to the Veteran's service-connected PTSD, including speech patterns, occurrence of panic attacks, impairment of memory, abstract thinking and judgment, disturbances of mood and ability to establish and maintain effective work and social relationships.  The examiner should provide a current Global Assessment of Functioning (GAF) score and indicate any occupational and social impairment according to the rating criteria and GAF.  In this regard, the examiner should indicate whether the Veteran is unable to maintain gainful employment due to the severity of his service-connected PTSD.   

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.
 
2.  After completion of the above, the AOJ should readjudicate the Veteran's claims, taking into consideration the holding in Mittleider v. West, 11 Vet. App. 181 (1998) for his claim for an increased rating for PTSD and his claim for entitlement to a TDIU rating.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



